Merrick, J.
1. The first question presented in the bill of exceptions relates to the admissibility of the letters of Ripley which were produced and offered in evidence by the defendants. It appears from the facts reported that the wool for the price of which this action is brought formerly belonged to the plaintiffs, and that it was sold by their agents, Ripley & Cameron, to the defendants. It was contended by the latter that the wool was sold to them upon an express agreement and arrangement, which was assented to by the plaintiffs, that they should be liable exclusively to Ripley & Cameron, and not to the plaintiffs. And it was further contended by them that they had subsequently made a full settlement for the wool with Ripley & Cameron, and paid them therefor, and that this was known and expressly assented to by the plaintiffs, who thereupon and in consideration thereof waived any claim which they might otherwise have had upon the defendants for the price of the wool, and agreed to rely solely upon the responsibility of Ripley & Cameron therefor. And the defendants having introduced evidence tending to show that such settlement was made, and particularly that the price of seven bales of “ fleece sorts,” one of the items charged in the account, was included in and paid for' in said settlement, the plaintiffs produced in reply and read in evidence the deposition of said Ripley, for the purpose of proving that no such settlement or payment had been made. And his testimony in his deposition was substantially to that effect. It was to contradict his statements in this particular that the letters referred to were produced and offered in evidence by the defendants. In his letter of the 27th of February, after alluding to the negotiation which resulted in a settlement, he says: “ When we handed over the securities to you, and you *198had arranged with Mr. Brewer, I supposed it was all settled, without knowing the detail of the arrangement with him. I did not suppose that there was a loophole through which it could be opened again.” And in his subsequent letter of the 8th of March he says, among other things not material to be adverted to, that “ the difficulty with me is, that at the time of the settlement, without entering into the discussion as to the detail of the arrangement, I was anxious to have the settlement made upon the basis proposed; which was to take the securities we offered and settle the whole affair with all parties.” These statements appear to be variant from, if not in direct conflict with, those contained in his deposition; and therefore the letters were admissible on the part of the defendants for the purpose of contradicting his testimony, and thereby impairing his credit with the jury. It was within the province of the jury to consider and pass upon these apparently conflicting statements, and to give to the whole evidence the effect to which it was justly entitled. The letters being competent for the purpose for which they were offered, the ruling of the court admitting them in evidence was correct.
2. In the course of the trial it appeared that á settlement was in fact made between the defendants and Ripley & Cameron ; that it was made upon the basis of a balance due to the former, of the sum of $16,617.04, as shown upon the books of the defendants, which were not then present; that it was what they called a “jump settlement,” in which “the parties agreed to waive and did waive any and all claims which either might have upon the other, not included in the balance as shown by the defendants’ ledger.” From the evidence produced concerning this settlement, it appeared that, at the time when it was made, Goodrich, one of the defendants, erroneously stated that the said item in the account for said “ 7 bales of fleece sorts ” was entered upon their ledger and made a part of the account from which the balance apparently due to them resulted. The court instructed the jury that “if Goodrich, to induce the plaintiffs to make said settlement, had made any false statement or representation, knowing it to be so, or not believing it to be true, the *199settlement would be avoided thereby, and not binding on the plaintiffs.” But the plaintiffs requested the court further to instruct the jury that if Goodrich, 16 during the negotiations for a settlement, represented to the plaintiffs or to their agent, Brewer, that the defendants had paid for the wool to Ripley & Cameron, the settlement would be void as against them, and would constitute no defence to this action, if the wool had not in fact been paid for in full by the defendants to Ripley & Cameron, owing to certain alleged errors and omissions in the defendants’ books, although Goodrich made such statement in good faith, and with the belief that the wool had been paid for in full.” To the request for this instruction the court, in the peculiar circumstances of the case, rightly declined to accede. The plaintiffs did not assert or suggest that they in giving their assent to the settlement in any degree relied upon or were influenced by this statement of Goodrich, and they did not ask for the instructions upon the ground that their judgment or course of action was at all affected by it, or that but for the occurrence of the erroneous statement they would not have acceded and assented to the settlement. If they placed no reliance upon it, an unintentional error of statement in relation to a comparatively inconsiderable item in the account was an immaterial circumstance, which, as it did not in any degree induce, should not justly and cannot legally affect the settlement which was finally made with Ripley & Cameron to the mutual satisfaction of the parties. Edwards v. Marcy, 2 Allen, 489. It was well known to the agents of the plaintiffs that, for considerations perfectly satisfactory to themselves, the parties did not propose to predicate their settlement upon a thorough examination and an exact statement of all the items of the account between them, but intended to adopt a basis which they believed would be in the main just and right, and to waive and release all accidental errors which might occur in the course of the settlement. With this purpose and intent on both sides, a settlement fairly and deliberately made and concluded is justly to be held binding upon the parties, and upon all others who, being fully advised of all the facts concerning it, gave to it their assent, and acted upon it. It is impossible, *200therefore, to find that the plaintiffs have any just cause of exception to the refusal of the court to instruct the jury in conformity to their request.
3. In submitting to the jury the determination of the question whether such a settlement as that which the defendants contended had been made had in fact been concluded between them and Ripley & Cameron, with the assent of the plaintiffs, the presiding judge did not, and stated to them that he did not, intend to review all the evidence in detail bearing upon the question, but left the whole of it to their consideration. But he added that, as the testimony of the plaintiffs and the defendants was in direct contradiction, the jury in this conflict of evidence would do well to examine carefully the several instruments which had been produced as having been executed at said alleged settlement, and to consider which theory was most consistent with them. This seems to us to have been a very pertinent and reasonable suggestion, since what was written remained permanent and unchanged, while the recollection of the witnesses on one side or the other might have failed, and have been the occasion of numerous though unintentional errors in their statements. No objection was intimated by the counsel for the plaintiffs to this suggestion of the court, when it was made, or until after the rendition of the verdict. It was then for the first time objected that this monition to the jury should not have been given to them without accompanying it with the special instruction that “ they should first be satisfied that said Stedm'an was authorized to execute the instrument signed by him.” If this was deemed material by the plaintiffs, the attention of the court should have been called to it in season to enable the presiding judge to offer the appropriate or necessary explanations. But as it is obvious that the agency of Stedman was one of the essential facts, upon proof of which the alleged settlement was to be established, and as it was early developed in the testimony of Goodrich, and must necessarily have been the subject of inquiry and consideration, if there was really any doubt or controversy concerning it, there does not appear to have been any necessity or occasion for calling the attention of the jury to the *201evidence upon that question when they were advised to compare the contents of the written documents with the oral testimony in the case.
4. The jury, having returned a verdict for the defendants, stated, upon inquiry by the court, that they found that a settlement had been made as claimed by the defendants. Thereupon the counsel for the plaintiffs requested the court to inquire of them whether they found that the said seven bales were included in the settlement; but the court declined to do so. There was no occasion for such an inquiry. The verdict covered the whole issue, and was a final and conclusive determination of all questions of fact submitted to them. It was within the discretion of the court whether they should be inquired of as to their finding upon any particular question which had arisen in the course of the trial; and the exercise of such discretion is not subject to exception, where it does not involve a violation of any rule of law or of established practice. In this case it clearly did not.
The several exceptions of the plaintiffs must therefore be overruled, and judgment entered on the verdict.